t c summary opinion united_states tax_court julie ann wheeler petitioner v commissioner of internal revenue respondent docket no 29320-09s filed date julie ann wheeler pro_se david m mccallum for respondent ruwe judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case 1unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax on the basis of respondent’s partial_disallowance of petitioner’s claimed itemized_deduction for home mortgage interest_paid during the taxable_year the issue for decision is whether petitioner is entitled to deduct home mortgage interest in an amount greater than dollar_figure for the year in issue background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in north carolina beginning in and continuing throughout the year at issue petitioner lived with her boyfriend adam beeman in a home in worcester massachusetts mr beeman purchased the home in his individual capacity in and until date was solely liable for the mortgage on the property in early date petitioner moved into the home and she and mr beeman agreed that petitioner would pay rent in an amount equal to one-half of the monthly mortgage payment petitioner paid rent directly to mr beeman and never submitted payment to the mortgage_lender directly during mr beeman returned to school after deciding to leave his job at that time petitioner and mr beeman agreed that petitioner would assume more responsibility for payment of the mortgage and the couple’s remaining bills until mr beeman returned to work in date petitioner and mr beeman had a child together with whom they shared their home at that time the couple decided that mr beeman would become a stay-at-home parent rather than return to the workforce as a result of their decision until date petitioner continued to be the primary provider for payment of the family’s expenses including the mortgage before date any amounts that petitioner contributed to the mortgage payments were paid directly to mr beeman who then paid the mortgage_lender when petitioner moved into the home she and mr beeman had discussions regarding their plans to renovate the property petitioner and mr beeman made substantial upgrades to the home throughout the time that they lived there the renovations began shortly after petitioner moved in and continued through some of the more substantial improvements were the installation of wood flooring and a complete remodel of two rooms during early petitioner paid for and performed part of the renovation work conducted on the home from to petitioner thought it was best that she not be legally attached on the mortgage because she and mr beeman were not married before petitioner considered all amounts she contributed toward the mortgage to be rent however at some point during petitioner changed her mind regarding ownership of the home and decided that it would be prudent for her to become an owner petitioner was motivated by her concern that she might take responsibility for payment of mr beeman’s obligations and be left without any recourse if the couple were to split up or if the home were sold petitioner and mr beeman agreed that petitioner should have property rights in the home because of her contributions toward the mortgage payment the couple’s other expenses and the improvements to the property the informal agreement between petitioner and mr beeman was made orally and never reduced to a writing the exact date at which this agreement was reached is unclear although it necessarily occurred at some point before date the date on which petitioner’s name was added to the mortgage and placed on the deed to the home petitioner timely filed a form_1040 u s individual_income_tax_return for the taxable_year with the internal_revenue_service on date respondent issued petitioner a notice_of_deficiency for the taxable_year in which he determined a dollar_figure deficiency in petitioner’s federal_income_tax on her return petitioner claimed a home mortgage interest_deduction of dollar_figure respondent on the basis of third-party payor data allowed petitioner a deduction of only dollar_figure which appears to be the amount of interest_paid after petitioner acquired title and became liable on the mortgage the issue for decision is whether petitioner is entitled to deduct home mortgage interest in an amount greater than dollar_figure for the year in issue discussion deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to the deductions claimed rule a 503_us_79 292_us_435 the taxpayer bears the burden of substantiating the amount and purpose of any items claimed as deductions 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_163 generally disallows a deduction for personal_interest an exception to this rule is qualified_residence_interest sec_163 qualified_residence_interest includes interest_paid or accrued during the taxable_year on acquisition_indebtedness sec_163 acquisition_indebtedness means any indebtedness that is incurred in acquiring constructing or substantially improving any qualified_residence of the taxpayer and is secured_by the residence sec_163 a qualified_residence includes the principal_residence of the taxpayer sec_163 generally for interest on a mortgage to be deductible the indebtedness must be an obligation of the taxpayer and not an obligation of another 84_tc_889 affd without published opinion 805_f2d_1073 d c cir however sec_1_163-1 income_tax regs provides interest_paid by the taxpayer on a mortgage upon real_estate of which he is the legal or equitable owner even though the taxpayer is not directly liable upon the bond or note secured_by such mortgage may be deducted as interest on his indebtedness where a taxpayer has not established legal equitable or beneficial_ownership of property we have disallowed the taxpayer’s claimed mortgage interest_deduction 74_tc_1266 song v commissioner tcmemo_1995_446 bonkowski v commissioner tcmemo_1970_340 affd 458_f2d_709 7th cir in order for petitioner to be entitled to deduct the home mortgage interest for the portion of during which she was not actually liable on the mortgage we must find that she was either a legal or equitable owner of the home at that time the court considers state law to determine the nature of a taxpayer’s property rights 472_us_713 363_us_509 i legal ownership in massachusetts the statute_of_frauds requires that contracts for the purchase and sale of real_property be in writing johnson v johnson n e 2d mass app ct belo llc v olde canal drive llc no misc mass land ct date such writing must reasonably identify the essential terms of the purchase contract such as a description of the property identification of the parties the purchase_price and an indication that the transaction is a sale of the property simon v simon n e 2d mass app ct citing schwanbeck v federal-mogul corp n e 2d mass and michelson v sherman n e 2d mass however the writing requirement may be excused when detrimental reliance on or part performance of an oral agreement to convey property may estop the defendant from pleading the statute_of_frauds as a defense nessralla v peck n e 2d mass even so this type of estoppel is not available where a party relies to their detriment on an oral agreement that leaves significant details of the contract unresolved see pappas indus parks inc v psarros n e 2d mass app ct the record does not establish that petitioner was the legal owner of the home before date petitioner and mr beeman’s agreement was not reduced to a writing that would satisfy the statute_of_frauds as is generally necessary for the transfer of an interest in land in massachusetts see johnson v johnson supra in addition the doctrine_of equitable_estoppel is not available to legitimate any oral agreement between petitioner and mr beeman because there is no evidence in the record that the parties reached agreement on several important details of the contract including the purchase_price and type of ownership_interest involved see pappas indus parks inc v psarros supra furthermore petitioner acknowledged that before it was her intention that she not be legally attached on the mortgage of mr beeman’s home this intention is consistent with petitioner’s decision to remain off the deed and unbound by the terms of the mortgage before her inclusion on them in date petitioner has not provided evidence to indicate any change in her position as it relates to legal ownership before that time ii equitable ownership before the time at which petitioner’s name was added to the mortgage petitioner contends that she and mr beeman had agreed that they would share in any profits if the home were sold petitioner claims that this understanding was reached by early and led to her eventual addition to the mortgage in june of that year petitioner’s contention is that by paying portions of the mortgage payment throughout the first half of and by paying for improvements to the home she gained equitable ownership in the property petitioner contends that she and mr beeman reached their agreement on the basis of their understanding that it would be unjust for petitioner to pay a considerable portion of the mortgage but not share in any of the benefits of ownership in many states the purchaser of an interest_in_real_property is treated as the equitable owner of real_estate from the date the purchase and sale agreement is reached the rents and profits belong to him and the losses fall on him laurin v decarolis constr co n e 2d mass see beal v attleboro sav bank n e mass however massachusetts has taken a different approach under massachusetts law where an agreement to transfer an ownership_interest in real_property exists the transferor retains the legal_title to the property subject_to an equitable obligation to convey it to the transferee on payment of the purchase money price laurin v decarolis constr co supra pincite until the deed is delivered the vendor bears all the risks of ownership should the property be destroyed id pincite libman v levenson n e mass he also has the exclusive right to possession of the property and the right to its rents and profits beal v attleboro sav bank supra pincite thus the rights of the purchaser are merely contract rights and do not amount to the rights of an ownership_interest in real_property laurin v decarolis constr co supra pincite on the record before us we find that petitioner does not have an equitable ownership_interest in the home under massachusetts law even if we were to assume that the vague and undefined agreement between petitioner and mr beeman regarding her interest in the home amounted to a valid contractual agreement for the transfer of an interest_in_real_property under massachusetts law it would be insufficient to confer an equitable interest upon petitioner this is because even after a purchase agreement is reached the title to real_property remains with the seller and he retains all of the benefits and burdens associated with ownership until the point at which the deed is actually delivered and the purchase money paid id pincite here the deed was not delivered until petitioner was added to it in june and it is uncertain that any definite purchase_price was ever agreed upon so that it could have been paid therefore under massachusetts law equitable ownership of the home remained solely in the hands of mr beeman before petitioner’s possession of the deed and inclusion on the mortgage in addition to state law this court also considers certain factors to determine whether a taxpayer is an equitable or beneficial_owner of property including whether the taxpayer has a right to possess the property and to enjoy the use rents or profits thereof has a duty to maintain the property is responsible for insuring the property bears the property’s risk of loss is obligated to pay the property’s taxes assessments or charges has the right to improve the property without the owner’s consent and has the right to obtain legal_title at any time by paying the balance of the purchase_price blanche v commissioner tcmemo_2001_63 affd 33_fedappx_704 5th cir several of these factors weigh against petitioner for the period before her addition to the mortgage specifically petitioner did not have legal right to any rents or profits from the home nor did she bear any of the risk of loss associated with it furthermore petitioner has not shown that she was legally responsible for insuring the property or paying any taxes assessments or charges there is also no indication that petitioner had the right to obtain legal_title by paying the balance of the purchase_price accordingly we find that petitioner was not an equitable owner of the home before her name was added to the mortgage and deed in date and sustain respondent’s determination in the notice_of_deficiency to reflect the foregoing decision will be entered for respondent
